DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 09/11/19 has been entered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites "the acts" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 3-4, 6-7, 12-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8-9,     10-11, 14, 17-18, and     19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20210289380 A1) in view of Maggiore (US 20210234773 A1) and Das (US 20210168476 A1).

Regarding claims 1, 10, and 19, Chae discloses a processor-implemented method comprising:
receiving, from a mobile device, transmission information corresponding to an audio data transmission associated with an audio data packet loss of one or more audio data packets (MDT data is taken at the UE, where the data includes packet loss for transmissions that include audio [para. 0133, 127, 128]);
determining, based at least in part on the transmission information, a geographic region associated with a wireless communication network transceiver (The reported info includes location info [par. 0133]);
Although Chae discloses packet loss and geographic regions, as discussed above, Chae does not explicitly disclose determining an average audio data packet loss rate associated with the geographic region. However, these concepts are well known as disclosed by Chae.
In the same field of endeavor, Chae additionally discloses:
determining an average audio data packet loss rate associated with the geographic region (Packet loss rates per region are recorded [par. 0136, 175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allowing the network to configure an area according to its interest [Chae par. 0176].
Although Chae discloses packet loss and KPI, as discussed above, Chae does not explicitly disclose determining a correlation between the audio data packet loss and at least one network key performance indicator (KPI), the KPI indicative of the audio data transmission. However, these concepts are well known as disclosed by Maggiore.
In the same field of endeavor, Maggiore discloses:
determining a correlation between the audio data packet loss and at least one network key performance indicator (KPI), the KPI indicative of the audio data transmission (KPI includes packet loss percentages, where time is known/inherent (i.e., rate) [par. 0074, 76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae with Maggiore. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of identifying the QoS [Maggiore par. 0074].
Although Maggiore discloses packet loss rate, as discussed above, Chae and Maggiore do not explicitly disclose generating, based at least in part on (i) the average audio data packet loss rate and (ii) the correlation between the audio data packet loss and the at least one network KPI, a handover instruction comprising at least one threshold value for transitioning control from a first cell channel to a second cell channel. However, these concepts are well known as disclosed by Das.
In the same field of endeavor, Das discloses:
generating, based at least in part on (i) the average audio data packet loss rate and (ii) the correlation between the audio data packet loss and the at least one network KPI, a handover instruction comprising at least one threshold value for transitioning control from a first cell channel to a second cell channel (Transition channels (i.e., handover) based on triggering a threshold based on KPI, which is based on the packet loss [par. 0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae and Maggiore with Das. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit choosing the best/optimal connection available based on performance [Das par. 0133].
Regarding claim 10, Chae discloses a non-transitory CRM [fig. 19 no. 2212].
Regarding claim 19, Chae discloses a system [fig. 19] comprising: one or more processors [fig. 19 no. 2211]; and one or more CRM [fig. 19 no. 2212].

Regarding claims 2 and 11, Chae, Maggiore, and Das disclose everything claimed, as applied above.
Chae and Das further disclose:
wherein the threshold value associated with the handover instruction [Das par. 0133] comprises reference signal received power (RSRP) [Chae par. 0012].

Regarding claims 5 and 14, Chae, Maggiore, and Das disclose everything claimed, as applied above.
Chae and Das further disclose:
wherein the threshold value associated with the handover instruction [Das par. 0133] is indicative of reference signal received quality (RSRQ) [Chae par. 0012] associated with transitioning the control from the first cell channel to the second cell channel [Das par. 0133].

Regarding claims 8, 17, and 20, Chae, Maggiore, and Das disclose everything claimed, as applied above.
Chae and Maggiore further disclose further comprising:
generating a graphic output comprising a map of the geographic region associated with the audio data packet loss of the one or more audio data packets [Chae par. 0235], the graphic output generated based at least in part on the average audio data packet loss rate [Chae par. 0136, 175] and a count of mobile device audio data transmissions associated with the audio data packet loss of the one or more audio data packets (Percentages include packets lost relative to packets sent (i.e., UE transmissions associated with packet loss) [Maggiore par. 0074]).

Regarding claims 9 and 18, Chae, Maggiore, and Das disclose everything claimed, as applied above.
Chae further discloses further comprising:
estimating audio quality based at least in part on an audio data packet loss rate [par. 0128, 140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419